DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 108879111A).
Regarding claims 1-2, 16, LIU discloses a light source module (light bulb) of a luminaire (paragraphs 13-19; and Fig 1), comprising: a light source board (3), a heat dissipating component (heat dissipation sleeve 8), a first sleeving component (cylindrical lamp net 5), and a second sleeving component (lamp shade 2), wherein the heat dissipating component comprises a mounting base portion (slot 12); the second sleeving component (2) is sleeved on the first sleeving component (5) and light source board (3) is disposed on the mounting base portion; the light source board comprises illuminators (4); the first sleeving component (5) has an avoidance space (vertical through grooves 6), and the illuminators are located in the avoidance space; and at least a region, opposing to the illuminators, of the second sleeving component (2) is a light transmission region (lamp shade is transparent so that light can pass through), and the light source board is a flexible light source board (since the light board is cylindrical in shape ; it is flexible ) which comprises a tubular flexible circuit board (3) and the illuminators(4) disposed on an outer side surface of the tubular flexible circuit board; the tubular flexible circuit board is sleeved on the mounting base portion .
Though Liu does not explicitly disclose that the second sleeve (2) presses the light board on the mounting base, it would have been obvious to one having ordinary skill in the art to press second sleeve on the first sleeve which presses the light board on the mounting base, since such pressing and fixing is a known method of tightly fixing components of lamp, known in the art.
 Regarding claim 3, LIU discloses that the illuminators (4) are disposed in rows on the outer side surface of the tubular flexible circuit board, and each row of illuminators (4) is dispersedly arranged along the corresponding avoidance space (groove 6; Fig 1).  
Regarding claim 4, LIU discloses that the heat dissipating component (8) is a hollow structural component; the mounting base portion has a first port in communication with an inner cavity of the heat dissipating component; the light source module further comprises a power supply assembly (power circuit board 11)  which is in power supply connection with the tubular flexible circuit board through the first port; and at least a part of the power supply assembly is located in the inner cavity (see Fig 1).
Regarding claim 5, LIU discloses the light source board further comprises an electrical connection portion (lamp holder 1) which is located in a position opposite to the first port and electrically connects the tubular flexible circuit board with the power supply assembly (Fig 1).
 Regarding claim 6, LIU discloses that the first sleeving component comprises at least two elastic pressing strips distributed around the mounting base portion; an avoidance gap (groove 6) is formed between two adjacent elastic pressing strips; and the avoidance gap is the avoidance space (Fig 1).
Regarding claim 7, LIU discloses that the first sleeving component (3) further comprises an end cap (7); and each of the elastic pressing strips has one end connected to an edge of the end cap and the other end as a free end (Fig 1).
Regarding claim 8, LIU discloses that the end cap has a limiting recess at an edge of a surface thereof away from the elastic pressing strips, while the second sleeving component has a limiting protrusion on an inner wall thereof, and the limiting protrusion is limitedly fit with the limiting recess (see Fig 1).
Regarding claim 9, LIU discloses that the first sleeving component (3) is a sleeving light-guide component; and the surface, away from the elastic pressing strips, of the end cap is a light distribution surface (Fig 1).

Regarding claim 10, LIU discloses that a number of the elastic pressing strips is at least three; a spacing between any two adjacent elastic pressing strips is identical and forms the avoidance gap (Fig 1).
Regarding claim 11, LIU discloses that the second sleeving component (2) is a light distribution element (see the Description).
Regarding claim 15, LIU discloses all the limitations of claim 15, except for the second sleeving component is in interference fit with the first sleeving component.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to fit second sleeving component to the first sleeving component via interference fit, since such fitting method is one of the suitable methods known in the art.
Regarding claim 17, LIU discloses an electrical connection (power circuit 11) and mounting head (lamp holder 1), a lamp (whole luminaire; the electrical connection (11) and mounting head (1) is electrically connected to the lamp; the light source module (2, 3, 5) is mounted; and the lamp is electrically connected to the light source module.
But LIU fail to disclose a shade, wherein the shade is fixed to the lamp; the shade and the lamp are combined to form a lamp cavity.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to add a shade to protect the light source module from outside.


Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875